Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 1 of 6




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

   In re:                                           §
                                                    §           Case No. 20-10846
   THE ROMAN CATHOLIC CHURCH                        §
   OF THE ARCHDIOCESE OF NEW                        §           Section “A”
   ORLEANS,                                         §
                                                    §           Chapter 11
            Debtor.1                                §
                                                    §


                 DEBTOR’S OPPOSITION TO EX PARTE MOTION OF
         A CERTAIN ABUSE VICTIM-SURVIVOR FOR AN ORDER PURSUANT TO
                BANKRUPTCY CODE SECTIONS 105(A) AND 107 AND
        BANKRUPTCY RULE 9018 AUTHORIZING PARTIAL FILING UNDER SEAL

            The Roman Catholic Church of the Archdiocese of New Orleans, the above-captioned

   debtor and debtor-in-possession (the “Debtor” or “Archdiocese”), through undersigned counsel,

   files this Opposition to the Ex Parte Motion of a Certain Abuse Victim-Survivor for an Order

   Pursuant to Bankruptcy Code Sections 105(A) and 107 and Bankruptcy Rule 9018 Authorizing

   Partial Filing Under Seal [Rec. Doc. 225] (the “Motion to Seal”) filed by J.W. Doe. In support

   of this Opposition, the Debtor states as follows:




            1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.
   {N4045483.2}
Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 2 of 6




                                             INTRODUCTION

            In a separate proceeding filed by J.W. Doe2 in state court, the Archdiocese produced

   confidential documents pursuant to a protective order entered by the state court (the “J.W. Doe

   Protective Order”), which, among other things, specifically prohibits such confidential

   information from being used in any other legal proceeding other than the J.W. Doe case. The

   protective order also limited disclosure of such documents to those specifically named in the

   order, including the parties’ experts and consultants, court staff, deponents, and witnesses in the

   J.W. Doe case.

            J.W. Doe has filed an Objection of a Certain Abuse Victim-Survivor to Debtor’s Motion

   for Entry of an Order Authorizing the Debtor to Employ Professionals in the Ordinary Course of

   Business and Request to Make Documents Public under 11 U.S.C. § 107 [Rec. Doc. 224] (the

   “Objection”), which improperly and wrongfully seeks to use, in this case, confidential

   documents of the Archdiocese, which were produced in the J.W. Doe case, in direct violation of

   the J.W. Doe Protective Order. The confidential documents that J.W. Doe wrongfully seeks to

   use in this case are those which he is attempting to file pursuant to the Motion to Seal. The

   Archdiocese will address J.W. Doe’s Objection in a separate opposition, but is compelled to

   object to the Motion to Seal at this time because if the Court grants the Motion to Seal, the

   Archdiocese’s confidential documents will be wrongfully disclosed in violation of the J.W. Doe

   Protective Order.

            The Motion to Seal should be denied for two (2) reasons:

            2
             J.W. Doe is the Plaintiff in a separate lawsuit which the Debtor has removed to the United States
   District Court for the Eastern District, Case No. 2:20-cv-01321, J.W. Doe v. The Roman Catholic Church
   of the Archdiocese of New Orleans.

   {N4045483.2}                                        2
Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 3 of 6




            1.    The mere filing of the Archdiocese’s confidential documents under seal will result

   in the wrongful disclosure of such documents to persons not authorized under the express terms

   of the J.W. Doe Protective Order, including but not limited to Court personnel, the Official

   Committee of Unsecured Creditors and the Office of the United States Trustee.3

            2.    J.W. Doe’s Objection and Motion to Seal is nothing more than an obvious attempt

   at an end run around the J.W. Doe Protective Order and a subterfuge to broach the confidentiality

   designations imposed by the J.W. Doe Protective Order by use of the documents in this

   proceeding. This is demonstrated by J.W. Doe’s Objection, which argues for more than fourteen

   (14) pages the reasons J.W. Doe self-servingly contends the Archdiocese’s confidential

   documents should not be confidential, instead of the merits of the actual motion at issue.

   Pursuant to the J.W. Doe Protective Order, the documents at issue must be maintained as

   confidential and can only be used in compliance with the protective order. Relief from the J.W.

   Doe Protective Order can only be sought in the J.W. Doe case. J.W. Doe cannot use such

   confidential documents in this case unless he first obtains relief from the J.W. Doe Protective

   Order in the J.W. Doe case.

            Accordingly, the Court should deny J.W. Doe’s Motion to Seal and prevent the

   unauthorized disclosure of the Archdiocese’s confidential documents, which are subject to the

   J.W. Doe Protective Order.




            3
            Counsel for the Archdiocese has had discussions with counsel for the Official Committee of
   Unsecured Creditors regarding an agreed upon protective order for documents produced in this
   bankruptcy proceeding, but no protective order has been entered or agreed upon as of this date.

   {N4045483.2}                                    3
Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 4 of 6




                                      LAW AND ARGUMENT

   I.       J.W. Doe’s attempt to file in this Court the confidential documents of the
            Archdiocese, which are subject to the J.W. Doe Protective Order, is in direct
            violation of the protective order and should be denied.

            J.W. Doe’s motion seeks to file under seal confidential documents the Archdiocese

   produced in discovery pursuant to the J.W. Doe Protective Order entered by Honorable Nakisha

   Ervin-Knott in the J.W. Doe case on March 12, 2020. The J.W. Doe Protective Order is attached

   hereto as Exhibit “A.” The Archdiocese produced documents marked as “confidential” pursuant

   to the terms of the protective order. The J.W. Doe Protective specifically provides that “all such

   documents designated as ‘Confidential’ shall be treated as confidential for purposes of this

   Order.” Exhibit A, J.W. Doe Protective Order. Further, such information may only be used in

   connection with the J.W. Doe case and may not be used in any other case or proceeding. Id.

   The J.W. Doe Protective Order provides in key part:

                   Any documents designated as "Confidential" may be disclosed
                   only to independent experts, consultants, and support personnel
                   retained by the Parties for the purpose of this litigation; the
                   Court and its staff; court reporters; deponents; and trial
                   witnesses; and such information may be used or disclosed
                   only in connection with, or preparation for, the
                   prosecution, defense, or appeal of this case and shall not be
                   used or disclosed for any other purpose, including, without
                   limitation, any publicity, press release, marketing, research, or
                   in any other context or in any other legal case, lawsuit
                   proceeding, or investigation, or otherwise except as ordered
                   by the Court.

   Id.

            J.W. Doe’s attempt to use and disclose the Archdiocese’s confidential documents in this

   bankruptcy proceeding is in direct violation of the terms of the J.W. Doe Protective Order. J.W.


   {N4045483.2}                                    4
Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 5 of 6




   Doe’s attempts to file these documents under seal in this proceeding is not an authorized use of

   the documents under the J.W. Doe Protective Order and prohibited by the J.W. Doe Protective

   Order. Accordingly, the Court should deny J.W. Doe’s Motion to Seal.

   II.      The J.W. Doe Protective Order must be enforced by this Court pursuant to the
            Rooker-Feldman Doctrine.

            This Court does not have the authority to modify the J.W. Doe Protective Order. The

   Rooker-Feldman doctrine provides that “federal district courts, as courts of original jurisdiction,

   lack appellate jurisdiction to review, modify, or nullify final orders of state courts.” Liedtke v.

   State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (citations omitted). In essence, the Rooker-

   Feldman doctrine provides that “a party losing in state court is barred from seeking what in

   substance would be appellate review of the state judgment in a United States [trial] court.”

   Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). Jurisdiction to review valid state court

   judgments lies exclusively with the state courts and, ultimately, the United States Supreme

   Court. Id; see also Carbonell v. La. Dep't of Health & Human Resources, 772 F.2d 185, 188-89

   (5th Cir. 1985). When issues raised in a federal court are “inextricably intertwined” with a state

   judgment and the court is “in essence being called upon to review the state-court decision,” the

   court lacks subject matter jurisdiction to conduct such a review. United States v. Shepherd, 23

   F.3d 923, 924 (5th Cir. 1994). Issues concerning the Archdiocese’s confidentiality designations

   are inextricably intertwined with the J.W. Doe Protective Order. The Court lacks subject matter

   jurisdiction to conduct such a review pursuant to the Rooker-Feldman Doctrine. If J.W. Doe

   seeks relief from the J.W. Doe Protective Order, it must seek such relief before the Court in the

   J.W. Doe case, not this Court.


   {N4045483.2}                                    5
Case 20-10846 Doc 232 Filed 07/10/20 Entered 07/10/20 19:09:19 Main Document Page 6 of 6




                                            CONCLUSION

            For the foregoing reasons, the Archdiocese respectfully requests that the Court deny J.W.

   Doe’s Motion to Seal and prevent the unauthorized disclosure of the Archdiocese’s confidential

   documents, which are subject to the J.W. Doe Protective Order.


   Dated: July 10, 2020
                                               /s/ Mark A. Mintz__________
                                               R. PATRICK VANCE (#13008)
                                               ELIZABETH J. FUTRELL (#05863)
                                               MARK A. MINTZ (#31878)
                                               LAURA F. ASHLEY (#32820)
                                               Jones Walker LLP
                                               201 St. Charles Avenue, 51st Floor
                                               New Orleans, LA 70170
                                               Telephone: (504) 582-8000
                                               Facsimile: (504) 589-8260
                                               Email: pvance@joneswalker.com
                                               Email: efutrell@joneswalker.com
                                               Email: mmintz@joneswalker.com
                                               Email: lashley@joneswalker.com

                                               ATTORNEYS FOR THE ROMAN CATHOLIC
                                               CHURCH OF THE ARCHDIOCESE
                                               OF NEW ORLEANS




   {N4045483.2}                                     6
